 



EXHIBIT 10.01
AMENDMENT No. 1
to
Transitional Employment and Separation Agreement
     This Amendment No. 1 to Transitional Employment and Separation Agreement
(“Amendment 1”) is entered into on the date last written below, by and between
Silicon Image, Inc., (“Company”), and Robert Freeman (“Employee”), and amends
the Transitional Employment and Separation Agreement between the parties,
entered into on April 5, 2007 (the “Agreement”).
     WHEREAS, the parties wish to amend the Agreement to extend the Transition
Period as set forth in Section 1 of the Agreement through the period ending
December 31, 2007.
     NOW THEREFORE, for valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereby agree to amend the Agreement as
follows:
AGREEMENT
1.     The parties hereby amend the Agreement by deleting in its entirety
Section 1 of the Agreement as written below:
1. Transitional Employment. Employee shall continue in active full-time
employment with the Company for the “Transitional Period”, which shall commence
on April 5, 2007 (the “Transitional Date”) and which shall continue until
September 30, 2007, unless earlier terminated for “Cause” (as hereinafter
defined) or extended by the mutual agreement of the Parties (in any case, the
“Termination Date”).
The parties hereby replace the deleted Section 1 of the Agreement with a new
Section 1 as follow:
1. Transitional Employment. Employee shall continue in active full-time
employment with the Company for the “Transitional Period”, which shall commence
on April 5, 2007 (the “Transitional Date”) and which shall continue until
December 31, 2007, unless earlier terminated for “Cause” (as hereinafter
defined) or extended by the mutual agreement of the Parties (in any case, the
“Termination Date”).
2.     This Amendment 1 may be executed in counterparts, each of which shall be
deemed an original, but of which together shall constitute one and the same
instrument. Each party agrees to be bound by its own facsimile or telecopied
signature, and accepts the facsimile or telecopied signature of the other party
hereto.
3.     This Amendment 1 is intended to address only the limited matters
specifically addressed herein, and does not otherwise amend the Agreement or
constitute an understanding, arrangement or waiver with respect to any other
matters with respect to the Agreement unless specifically stated in this
Amendment 1. In the event of a conflict between the terms and conditions of this
Amendment 1 and the Agreement, this Amendment 1 shall supersede the Agreement to
the extent of such conflict.
     So agreed between the parties hereto, effective as of the date last
executed.

              COMPANY   EMPLOYEE
 
           
By:
  /s/ Steve Tirado   By:   /s/ Robert Freeman
 
           
 
           
Name:
  Steve Tirado   Name:   Robert Freeman
 
           
Title:
  Chief Executive Officer   Date:   August 23, 2007
 
           
Date:
  August 23, 2007        

